CO@\IO)O'|AO)N-\

NNNNNN|\)NN_\_\_\_;_\_\_\_\_\_\
@\|C)O\AC»)N-\O(D®\IO')O'|L®N-\O

 

men `Es_cs_lvéo_

 

 

 

 

 

 

 

 

 

__ ENTERED sERvE[) oN
COUNSEL/PART|ES OF RECORD
JAN l 6 2019
C|.ERK US D|STR|CT COURT
D|STR|CT OF NEVADA
uNlTED sTATEs DlsTRl PYr"P-= ==T ~., DEP"W
DlsTRlcT oF NEVADA
BRANDoN QuEEN, case No. 3;18-cv~00222-MMD-ch
P|aintiff oRDER
V.
JAMEs DzuRENDA et al.,
Defendants
l. discussion

According to the Nevada Department of Corrections (“NDOC") inmate database,

P|aintiff is no longer at the address listed with the Court. The Court notes that pursuant

to Nevada Loca| Rule of Practice lA 3-1, a "pro se party must immediately file with the

court written notification of any change of mailing address, emai| address, telephone

number, or facsimile number, The notification must include proof of service on each

opposing party or the party’s attorney. Failure to comply with this rule may result in the

dismissal of the action, entry of default judgment, or other sanctions as deemed

appropriate by the court." Nev. Loc. R. lA 3~1. This Court grants P|aintiff thirty (30) days

from the date of entry of this order to file his updated address with this Court. lf P|aintiff

does not update the Court with his current address within thirty (30) days from the date

of entry of this order, the Court will dismiss this action without prejudice.

ll. CONCLUS|CN

For the foregoing reasons, lT lS ORDERED that P|aintiff shall hle his updated
address with the Court within thirty (30) days from the date of this order,

///
///

 

 

©CD`|CDCDAQ)N-\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

lT lS FURTHER ORDERED that, if P|aintiff fails to timely comply with this order,

the Court shall dismiss this case without prejudice.

DATED Tl-ns llwday of January 2019.

  

 

